BAKER, Circuit Judge.
The
clerk is directed by the court to enter a decree dismissing the hill for want of equity.
This case has been brought here under the expediting act. The members of the court have deemed it well to enter the decree at once, without undertaking to prepare — use the time and create the delay that would be occasioned by making — written findings of fact and conclusions of law.
The decree is entered upon the votes of Judge MACK and myself, in favor of that decree, and against the vote of Judge APSCHUUER, who thinks there should be a decree for the complainant — the petitioner.
I will state very briefly my view of the facts and law of the case. At the conclusion the situation remained as it appeared to me upon the government’s own statement of what it claimed was the situation with respect to the evidence, and on the government’s statement of its views of the law. So far as my own disposition of the case was concerned, I was ready to dismiss the bill upon the government’s own showing, because, under section 1, there must be a eon-*500tract, combination, or conspiracy in existence, in present force at the time the bill' is filed. “Contract, combination, or conspiracy”— the collocation of words, of course, is influential, under familiar canons of statutory interpretation, in clearing -and restricting each of the words; in short, necessarily they are all of the same genus. Now, when the' government admits, or is compelled to admit, that there was no cause of action against Morton or the Great Western when the bill was filed, there could be nothing except a decree of dismissal against all defendants, under section 1. If three men, for example, are indicted for conspiracy to-ruin a bank, and the evidence shows that A. had the intent to ruin the bank and was performing acts to ruin the bank, and the evidence also shows that there was no conspiracy on the part of B. and C., then, of course, there would have to be a directed verdict in favor of all the defendants, because one man cannot be guilty of conspiracy. One man or, one institution, however, may be guilty of creating a monopoly, or attempting to create a monopoly, and so, legally, the existence of any case here would be dependent upon a violation of section 2.
[1, 2] Without reviewing the evidence, to my mind it is clear that the finding of fact should be that there was no monopoly in fact. Of course, if there is a monopoly in fact (a monopoly- by its terms, by the very inherent thought, to my mind indicates an exclusion of others), if,there is,an exclusion, the taking unto one’s self, completely or so far near completion that it is effective, and a monopoly is- created, then the intent is wholly immaterial. It would be the fact of monopoly that would be determinative, and not the purposes or intents of the people creating the monopoly; but if no monopoly exists, there may still be an offense for which the remedies — the civil and injunctive remedies — of the statute may be appropriate, if there are acts which constitute an attempt to create a monopoly. But in the matter attempted, to my mind, the element of intent becomes essential. And so when I gathered from the government’s own case that there were three defendants, say A., B., and C., and there could be — there was at the time of filing of the petition — nothing chargeable against B. and C., there could not be anything chargeable against A., on the ground of “contract, combination or conspiracy,” which to my mind requires the act of more than one person; and when it became apparent that the government was not claiming any monopoly in fact, but only the potentiality, that there could be no finding of any monopoly in fact. The attempt at monopoly brings in the question of intent, that iá, looking over to see why everything was done; and in that respect, no wrongful intent was claimed. Therefore it occurred to me that the government made no case.